tcmemo_2008_14 united_states tax_court douglas bynum jr and shirley a bynum petitioners v commissioner of internal revenue respondent docket no filed date douglas bynum and shirley a bynum pro sese susan m fenner for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioners are entitled to the business_bad_debt deductions claimed on their and joint tax returns and whether petitioners are liable for sec_6651 additions to tax for failing to timely file their and joint tax returns findings_of_fact in petitioner douglas bynum started as a sole_proprietorship an engineering consulting business in he incorporated the business as starfire engineering inc sei sei issued both mr bynum and shirley bynum shares at dollar_figure per share mr bynum routinely paid cash for various sei business_expenses when sei’s business revenues increased mr bynum used these funds to pay startup costs for seven other businesses operated under sei ie two secretarial services businesses created in and two tax preparation services businesses created in and two beauty shops created in and and a steel fabrication business created in between and mr bynum either ceased operation of or sold the seven businesses mr bynum did not demand or receive repayment for any of the expenses he paid on behalf of sei in mr bynum dissolved sei petitioners deducted as business bad_debts on their and joint tax returns the expenses mr bynum had paid on behalf of sei unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure pursuant to extensions of time to file petitioners’ joint tax_return was due_date petitioners filed their joint tax_return relating to on date and their joint tax_return relating to on date respondent disallowed petitioners’ business_bad_debt deductions and determined additions to tax pursuant to sec_6651 relating to and petitioners filed their petition with the court on date while residing in montgomery texas opinion we must determine whether the expenses mr bynum paid on behalf of sei are deductible business bad_debts a taxpayer is entitled to deduct bona_fide debts that become worthless within the taxable_year sec_166 bona_fide debts must arise from debtor-creditor relationships based upon valid and enforceable obligations to pay fixed or determinable amounts of money sec_1_166-1 income_tax regs a contribution_to_capital does not qualify as bona_fide debt for purposes of sec_166 95_tc_257 the ultimate question is ‘whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor-creditor relationship’ see calumet indus inc v commissioner supra pincite quoting 398_f2d_694 3d cir the names given to documents evidencing the indebtedness the presence or absence of a fixed maturity_date the source of repayments the right to enforce repayment of the advance the intent of the parties the failure of the corporation to repay on the due_date and other factors are considered to determine whether a payment is a contribution_to_capital or bona_fide debt see tex farm bureau v united_states 725_f2d_307 5th cir am offshore inc v commissioner 97_tc_579 no one factor is controlling and the determination of whether there is a loan or a contribution_to_capital is a question of fact which must be decided on the basis of all the relevant facts and circumstances calumet indus inc v commissioner supra pincite the expenses paid on behalf of sei were not bona_fide loans mr bynum and sei did not have a debtor-creditor relationship mr bynum certainly paid and substantiated a wide array of business_expenses but these payments were not loans to pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure sei first there was no valid and enforceable obligation to pay a fixed or determinable amount of money second there was no oral or written_agreement establishing a debtor-creditor relationship third mr bynum did not demand or receive any payments from sei relating to the alleged loans finally the expenditures were not structured as or intended to be loans to keep his business afloat mr bynum routinely paid a myriad of typical business_expenses he was concerned about the survival of the business not repayment for the expenses in sum mr bynum’s payments were contributions to capital and not bona_fide indebtedness even if the expenditures were bona_fide loans petitioners would not be entitled to sec_166 bad_debt deductions sei was dissolved in petitioners claimed deductions for the alleged bad_debts in and yet there is no evidence that the alleged loans became worthless in those years accordingly we sustain respondent’s determination we must also determine whether petitioners are liable for the sec_6651 additions to tax sec_6651 provides that a taxpayer shall be subject_to an addition_to_tax for failure_to_file a timely return unless it is shown that such failure was due to reasonable_cause and not willful neglect respondent bears and has met the burden of production relating to the sec_6651 additions to tax and has established that petitioners failed to file their and returns on time sec_7491 116_tc_438 petitioners filed their return which was due_date on date and their return which was due on date on date the untimely filing was not due to reasonable_cause but was the result of willful neglect petitioners assert that they were unable to file timely returns because of health problems petitioners indeed had some health problems but we are not convinced that the severity of those problems prevented them from filing timely tax returns relating to and accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless decision will be entered for respondent
